SHORTESS, J.,
dissenting.
I disagree with the majority’s extremely restrictive interpretation of LSA-R.S. 17:45. The same statute convinces me that plaintiff was a teacher and became tenured on June 27, 1981, so she was entitled to a hearing prior to termination. I specifically refer to this language:
[A]ll teachers in the employ of a special school as of September 1, 1979, who hold proper certificates and who have served satisfactorily as teachers in the special school where employed for more than three consecutive years, are declared to be regular and permanent teachers in the employ of the special school.”
I respectfully dissent.